 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7105 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   IN RE OUTLAW LABORATORY, LP                      Case No.: 18-cv-840-GPC-BGS
10   LITIGATION.
                                                      ORDER DENYING MOTION FOR
11                                                    PERMANENT INJUNCTION AND
                                                      ORDERING PRODUCTION OF
12
                                                      SETTLEMENT AGREEMENT.
13
                                                      (ECF No. 249.)
14
15
           Before the Court is a joint request for entry of a stipulated permanent injunction
16
     filed by Defendant Roma Mikha, Inc., Third-Party Plaintiff NMRM, Inc., Third-Party
17
     Plaintiff Skyline Market, Inc. (collectively, the “Stores”), Outlaw Laboratory, LLP
18
     (“Outlaw”), Michael Wear, and Shawn Lynch (collectively, “Outlaw Defendants”). ECF
19
     No. 249. The request was filed along with a joint notice of settlement of the Stores’
20
     claims against Outlaw Laboratory, Michael Wear, and Shawn Lynch on July 7, 2020. Id.
21
     After considering the arguments and applicable law, the Court DENIES the motion for
22
     permanent injunction as premature, beyond the scope of RICO, and overbroad.
23
           Also, before the Court is Third-Party Defendant Tauler Smith’s objection to the
24
     above-listed Parties’ settlement. ECF No. 250. The Court ORDERS that the Stores
25
     provide a copy of the settlement agreement to the Court and to all Parties who do not
26
     have it on or before September 18, 2020 to permit review under Diaz v. Trust Territory of
27
28                                                1
                                                                                18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7106 Page 2 of 12




 1   Pac. Islands, 876 F.2d 1401, 1408–11 (9th Cir. 1989). Tauler Smith may file a seven-
 2   page supplement in support of their objection on or before October 2, 2020. The Stores
 3   and Outlaw Defendants may file seven-page supplemental responses on or before
 4   October 16, 2020. The matter will thereafter be taken under submission.
 5   I.    Background
 6         On July 7, 2020, the Stores, Outlaw, Mr. Wear, and Mr. Lynch jointly notified the
 7   Court that they reached a settlement of the Stores’ claims against them. ECF No. 249.
 8   The Parties noted that, pursuant to their agreement, Outlaw would:
 9         cease bringing any litigation or demand against any retail store in the United
           States regarding the alleged false advertising of any “sexual enhancement
10
           products;” that it will cease receiving money from any retail stores related to
11         such claims that have already been asserted; that it will instruct all counsel
           acting on its behalf to cease any and all collection efforts with respect to
12
           previously asserted claims against retail stores nationwide; and that Mr. Wear
13         and Mr. Lynch will agree to make themselves available to testify at trial.
14   Id. at 2. The Parties further moved the Court to enter a permanent injunction and retain
15   jurisdiction over this case according to the terms of the attached “Stipulated Consent
16   Judgment and Request for Entry of Stipulated Permanent Injunction.” ECF No. 249-1.
17         On July 7, 2020, Tauler Smith filed an objection to the Notice of Settlement,
18   arguing that the Court should reject it for three reasons. ECF No. 250. First, Tauler Smith
19   argued that the Settlement was improper for failing to abide by the Court’s Civil Rules on
20   class settlements and for failing to convey how the Stores were remunerated. Id. at 4–7.
21   Second, Tauler Smith argued that, to the extent the settlement provided only for
22   injunctive relief, that remedy is not permitted under RICO. Id. at 7. Lastly, Tauler Smith
23   argued that the settlement signals improper collusion between the Outlaw Defendants and
24   the Stores’ counsel. Id. at 7–11.
25         On July 8, 2020, the Stores replied, arguing that Tauler Smith lacked standing to
26   contest the settlement of another defendant to the counterclaims, and that Tauler Smith’s
27
28                                                2
                                                                                18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7107 Page 3 of 12




 1   arguments were premised on the erroneous assumption that the settlement extended to the
 2   class. ECF No. 252 at 6. The Stores explained that the “Settlement here involves the
 3   Stores’ individual claims only—it does not purport to settle any class claims.” ECF No.
 4   252 at 3. The Stores emphasized that Court’s approval is only required when a class
 5   action plaintiff reaches a settlement on behalf of the class. Id.
 6          On July 9, 2020, Outlaw Defendants filed a joint response to Tauler Smith’s
 7   objection to the settlement. ECF No. 253. In the filing, Outlaw explains in detail its
 8   souring relationship with Tauler Smith, joins in the Stores’ contention that Tauler Smith
 9   lacks standing to object, and provides additional arguments to rebut Tauler Smith’s
10   assertion that the settlement evinces collusion. Id.
11          On July 9, 2020, Tauler Smith filed an additional brief to notify the Court that the
12   proposed settlement applied not only to the Stores – i.e., to Roma Mikha, Skyline Market,
13   Inc., and NMRM, Inc. – but also to Mr. Poe’s other store clients in this action. ECF No.
14   254 at 2. Tauler Smith argues that this undermines the notion that the settlement covers
15   only individual claims, and not the class claims. Id. at 5. Tauler Smith also argues that
16   this creates a conflict of interest for Gaw | Poe between the class’s interests and those of
17   its immediate clients because it appears Gaw | Poe has agreed not to pursue the class
18   claims against the Outlaw Defendants to the detriment of the class and in exchange for
19   Mr. Wear and Mr. Lynch’s agreement to testify against Tauler Smith. Id. at 8–9. Lastly,
20   Tauler Smith argues that Gaw | Poe’s conduct requires disqualification. 1 Id. at 10–11.
21          On July 17, 2020, the Court held a hearing on the Stores’ motion for class
22   certification. ECF Nos. 179, 257. The Court ordered the “parties file further briefings on
23   the issue by” July 24, 2020 with the view that the issues regarding the settlement had to
24   be resolved prior to proceeding on the motion for class certification. Id.
25
26
     1
      The Court will not take up requests for disqualification in this manner. To request disqualification, a
27   separately filed motion would be required.
28                                                       3
                                                                                             18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7108 Page 4 of 12




 1         On July 24, 2020, the Stores filed a supplemental brief as ordered by the Court.
 2   ECF No. 261. The Stores make four points: (1) that the Parties can agree to relief of their
 3   choice in a stipulated injunction, regardless of the available remedies provided by law;
 4   (2) that Tauler Smith lacks standing to oppose the settlement; (3) that the Court has no
 5   role in reviewing the settlement because the settlement applies only to the stores in this
 6   matter; and (4) that, even if the Court reviewed the settlement under the pre-certification
 7   rubric of Diaz, there would be no need to require notice. ECF No. 261 at 2–7.
 8         On July 24, 2020, Tauler Smith also filed a supplemental brief as ordered by the
 9   Court. ECF No. 262. There, Tauler Smith argues that it has standing because the
10   settlement compromises an affirmative defense. Id. at 7–11. Tauler Smith also contends
11   that the Court should review the settlement as a class settlement or, alternatively, for
12   whether notice is appropriate under Diaz. Id. at 11–17. Tauler Smith makes additional
13   arguments which go to how the partial settlement with Outlaw Defendants affects the
14   Stores’ motion for class certification. Id. at 17–28.
15   II.   Legal Standard
16         A district court has “broad discretion in fashioning a remedy” through injunctive
17   relief. Melendres v. Arpaio, 784 F.3d 1254, 1265 (9th Cir. 2015) (quoting Sharp v.
18   Weston, 233 F.3d 1166, 1173 (9th Cir. 2000)). In granting a permanent injunction, the
19   Court considers four factors:
20         A plaintiff must demonstrate: (1) that it has suffered an irreparable injury;
           (2) that remedies available at law, such as monetary damages, are inadequate
21
           to compensate for that injury; (3) that, considering the balance of hardships
22         between the plaintiff and defendant, a remedy in equity is warranted; and (4)
           that the public interest would not be disserved by a permanent injunction.
23
24   eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
25         In addition, for a permanent injunction to issue, the movant must show actual
26   success on the merits. Pac. Law Ctr. v. Saadat-Nejad, No. 07-CV-460, 2008 WL
27   11337481, at *3 (S.D. Cal. Mar. 24, 2008) (citing Amoco Prod. Co. v. Village of

28                                                 4
                                                                                  18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7109 Page 5 of 12




 1   Gambell, 480 U.S. 531, 546 n.12 (1987)). Injunctive relief also “must be tailored to
 2   remedy the specific harm alleged.” Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d
 3   970, 974 (9th Cir. 1991). Thus, an “overbroad injunction is an abuse of discretion.”
 4   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1119 (9th Cir. 2009).
 5   III.   Analysis
 6          a. The Court Declines to Issue a Permanent Injunction.
 7          Having reached a settlement with the Outlaw Defendants, the Stores now seek a
 8   permanent injunction. ECF No. 249. The Court declines to do so for three reasons: (1) the
 9   Stores’ request is premature, (2) RICO does not permit injunctive relief, and (3) the
10   Stores’ request is overbroad.
11          First, the Court concludes that the Stores’ request for a permanent injunction is
12   premature. The Stores have yet to succeed on their RICO claims against all defendants
13   and, unlike a preliminary injunction, a permanent injunction cannot issue unless the
14   movant has shown actual success on the merits. See Pac. Law Ctr. v. Saadat-Nejad, No.
15   07-CV-0460, 2008 WL 11337481, at *3 (S.D. Cal. Mar. 24, 2008). Further, no trial has
16   occurred, nor have the Stores filed and prevailed on a motion for summary judgment. See
17   Flow Control Indus. Inc. v. AMHI Inc., 278 F. Supp. 2d 1193, 1201 (W.D. Wash. 2003)
18   (obtaining a permanent injunction in conjunction with prevailing at summary judgment).
19          Second, a “[c]ourt cannot issue injunctive relief based on a civil RICO claim.”
20   ECF No. 250 at 7 (quoting Hamana v. Kholi, 2010 WL 3292953, at *2 (S.D. Cal. Aug.
21   19, 2010)); see also Religious Tech. Ctr. v. Wollersheim, 796 F.2d 1076, 1088 (9th Cir.
22   1986) (“Thus we conclude that Congress did not intend to give private RICO plaintiffs
23   any right to injunctive relief.”); Cohen v. Trump, No. 3:13-CV-2519-GPC, 2017 WL
24   1135556, at *3 n.6 (S.D. Cal. Mar. 27, 2017) (“[I]njunctive relief is not available to
25   private parties under the civil RICO statute.”)
26          The Stores’ contention that Parties in litigation may “agree to anything they
27   please” and that the Court will “give effect to their agreement” fails to persuade the
28                                                 5
                                                                                 18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7110 Page 6 of 12




 1   Court. ECF No. 261 at 2 (quoting Sullivan v. DB Investments, Inc., 667 F.3d 273, 317 (3d
 2   Cir. 2011)). This reasoning does not address whether Sullivan applies in the face of the
 3   Ninth Circuit’s clear instruction that injunctive relief is not a remedy to a RICO violation
 4   in Wollersheim. Sullivan, moreover, is targeted at relief provided to parties in “an action
 5   that is resolved before trial” and, here, trial is fast approaching. Sullivan, 667 F.3d at 317.
 6         Lastly, the stipulated injunction is overboard. Although “there is no bar against . . .
 7   nationwide relief in federal district court or circuit court,” such broad relief must be
 8   “necessary to give prevailing parties the relief to which they are entitled.” Bresgal v.
 9   Brock, 843 F.2d 1163, 1170–71 (9th Cir. 1987). Here, the relief contemplated by the
10   injunction applies to “any retail store in the United States.” ECF No. 249-1 at 3–4. The
11   Stores do not provide an adequate explanation for why such relief is “necessary,”
12   particularly as they expressly disavow the notion that Outlaw is likely to pursue further
13   litigation. ECF No. 261 at 3 (“The Stores certainly do not anticipate that the Outlaw
14   parties would renew their conduct in the absence of an injunction, but certainty in that
15   regard seems preferable to ambiguity.”). Nor are stores around the country party to this
16   litigation – much less “prevailing parties” – absent a certification of the Stores’ classes.
17   Consequently, the Court will not grant the injunction as it is too broad. See California v.
18   Azar, 911 F.3d 558, 584 (9th Cir. 2018) (requiring that an injunction be narrowed to
19   apply only “complete relief” to the plaintiffs, and not to other states).
20         b. Tauler Smith’s Standing to Object to the Settlement
21         In addition, the Court evaluates Tauler Smith’s objection to the settlement
22   agreement. The Court finds that Tauler Smith lacks standing. Nonetheless, drawing on its
23   duties in overseeing this putative class action, the Court analyzes the reported settlement.
24   The Court finds that (1) Federal Rule of Civil Procedure (“Rule”) 23 is inapplicable
25   because no class has been certified nor is a settlement class proposed and (2) that, under
26   Diaz, the Court is required to review the settlement for signs of collusion. Thus, the Court
27
28                                                  6
                                                                                    18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7111 Page 7 of 12




 1   ORDERS that the Stores provide a copy of the Settlement to the Court and to all Parties
 2   who do not currently have it on or before September 18, 2020.
 3          “A non-settling party does not necessarily have standing to object to a partial
 4   settlement.” Waller v. Fin. Corp. of Am., 828 F.2d 579, 582 (9th Cir. 1987). Nonetheless,
 5   there is “a recognized exception to the general principle barring objections by non-
 6   settling defendants to permit a non-settling defendant to object where it can demonstrate
 7   that it will sustain some formal legal prejudice as a result of the settlement.” Id. at 583
 8   (citations omitted). “It is well established that such prejudice exists where a settlement
 9   ‘purports to strip a non-settling defendant of a legal claim or cause of action, an action for
10   indemnity or contribution for example.’” Smith v. Arthur Andersen LLP, 421 F.3d 989,
11   998 (9th Cir. 2005) (quoting Waller, 828 F.2d at 582) (brackets omitted).
12         Where non-settling defendants instead put forward arguments that evince a
13   practical disadvantage in the litigation resulting from the settlement, they fail to establish
14   legal prejudice. See, e.g., Carrillo v. Schneider Logistics Trans-Loading & Distribution,
15   Inc., No. 2:11-CV-8557-CAS, 2014 WL 688178, at *2 (C.D. Cal. Feb. 21, 2014) (finding
16   no standing where non-settling defendants argued their “efforts to oppose class
17   certification as to plaintiff’s claims against [other parties] will be more difficult”); Does I
18   v. Gap, Inc., No. CV-01-0031, 2002 WL 1000073, at *14 (D. N. Mar. I. May 10, 2002)
19   (finding no standing where non-settling defendants argued they will be prejudiced by
20   plaintiffs’ selection of a specific monitor given that monitor’s alleged “bias against
21   Saipan garment factories”); Tonnemacher v. Sasak, 838 F. Supp. 445, 446 (D. Ariz.
22   1993) (finding no standing for non-settling defendant where he argued that he would be
23   precluded from attributing fault at trial if other defendants settled).
24         Here, the Stores have reached a settlement with Outlaw, Mr. Wear, and Mr. Lynch.
25   ECF No. 249. Tauler Smith contends that it has suffered “legal prejudice” because it will
26   be unable to assert its legal defense as to Skyline Market. ECF No. 282 at 8–9. More
27   specifically, Tauler Smith asserts that the payment for Settlement, which Stores’ counsel
28                                                 7
                                                                                    18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7112 Page 8 of 12




 1   intimated was at least “six figures,” ECF No. 262-1 at ¶ 9, far exceeds the damages
 2   sought by Skyline Market. See ECF No. 262 at 10. Thus, based on the settlement, Tauler
 3   Smith contends that it cannot prove one of its affirmative defenses, namely, that Skyline
 4   Market has been fully compensated and its claim is extinguished, unless it obtains a copy
 5   of the settlement agreement. Id. at 10–11.
 6         This argument does not establish legal prejudice. Tauler Smith is not asserting that
 7   they are precluded by law or contract from arguing Skyline Market’s sought-after remedy
 8   has been satisfied, nor from presenting such evidence to the Court. Rather, Tauler Smith
 9   is asserting that they lack the necessary information to do so. Cf. New England Health
10   Care Employees Pension Fund v. Woodruff, 512 F.3d 1283, 1288 (10th Cir. 2008) (“A
11   party also suffers plain legal prejudice if the settlement strips the party of a legal claim or
12   cause of action, such as a cross claim or the right to present relevant evidence at trial.”).
13   In addition, and to the extent Tauler Smith’s argument is premised on a defense that the
14   settlement has adequately compensated Skyline Market, it seems incongruous to say that
15   the same settlement precludes Tauler Smith from raising that very defense. Again, Tauler
16   Smith’s argument evinces a “tactical disadvantage,” not legal prejudice. See Agretti v.
17   ANR Freight Sys., Inc., 982 F.2d 242, 247 (7th Cir. 1992); see also Morgan v. Walter,
18   758 F. Supp. 597, 600 (D. Idaho 1991) (citation and emphasis omitted) (“However, the
19   Ninth Circuit has held that a non-settling defendant does not have standing to object to a
20   settlement wherein its co-defendant agrees to cooperate with plaintiffs in future litigation
21   against the non-settling defendant.”). Moreover, to the extent Tauler Smith sought to
22   review the settlement agreement, it could file a motion to compel its production before
23   the Magistrate Judge. See McCollough v. Johnson, No. CV-07-166-BLG, 2009 WL
24   10701733, at *1 (D. Mont. Apr. 2, 2009) (order on reconsideration of court’s denial of a
25   motion to compel plaintiff’s settlement agreement with former co-defendant for the
26   purposes of determining offset and bias).
27
28                                                  8
                                                                                    18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7113 Page 9 of 12




 1         Tauler Smith also argues that it has standing to object to the Settlement because it
 2   undermines the Stores’ adequacy as named plaintiffs of the putative class. ECF No. 262
 3   at 7–8. This argument is not relevant to whether the Court should scrutinize the
 4   settlement now, but rather to the motion for certification, and thus does not establish
 5   standing. Moreover, it also fails to meet the “legal prejudice” test. See Woodard v.
 6   Labrada, No. ED-CV-16-00189-JGB, 2018 WL 6930768, at *5 (C.D. Cal. Sept. 26,
 7   2018) (finding argument that “Named Plaintiffs do not meet the adequacy requirements”
 8   did not establish legal prejudice). Likewise, the Court declines to consider whether the
 9   settlement would create standing issues absent full briefing on the matter. If Tauler Smith
10   believes the Stores lack standing, it may raise the argument at the appropriate time.
11         Accordingly, the Court concludes that Tauler Smith has failed to establish standing
12   to oppose the settlement between the Outlaw Defendants and the Stores at this time.
13         c. Review of the Settlement
14         Notwithstanding Tauler Smith’s lack of standing, the Court is required sua sponte
15   to consider whether the settlement itself requires a higher level of scrutiny either under
16   Rule 23, or under the pre-certification rules for notice under Diaz. To do so, the Court
17   finds that it must review the settlement agreement.
18         First, the Court looks to Rule 23. Rule 23(e) states that “[t]he claims, issues, or
19   defenses of a certified class – or a class proposed to be certified for purposes of
20   settlement – may be settled, voluntarily dismissed, or compromised only with the court’s
21   approval.” Fed. R. Civ. P. 23(e). From this it follows that a “voluntary dismissal of a
22   claim in any type of class action requires the Court’s approval and notice to class
23   members who would be bound by the proposal.” Ollier v. Sweetwater Union High Sch.
24   Dist., No. 07-CV-714-L, 2010 WL 2756556, at *1 (S.D. Cal. July 12, 2010). It similarly
25   follows that settlements made before a class is certified are not governed by Rule 23. See
26   Del Rio v. CreditAnswers, LLC, No. 10-CV-346-WQH, 2011 WL 1869881, at *2 (S.D.
27   Cal. May 16, 2011) (“Because no class has been certified in this case, the requirements of
28                                              9
                                                                                  18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7114 Page 10 of 12




 1   Rule 23(e), as amended in 2003, do not apply to the Joint Motion to Dismiss the class
 2   claims without prejudice.”); see also Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1082
 3   (8th Cir. 2017) (collecting cases). Thus, Rule 23(e) is inapplicable.
 4         Nonetheless, while Rule 23 does not govern a settlement prior to certification,
 5   “class notice may be required” under particular circumstances pursuant to the Ninth
 6   Circuit’s decision in Diaz. Vargas v. Cent. Freight Lines, Inc., No. 16-CV-00507-JLB,
 7   2017 WL 4271893, at *3 (S.D. Cal. Sept. 25, 2017) (citing Diaz, 876 F.2d at 1408–11).
 8   Diaz requires courts look to three factors:
 9         (1) class members’ possible reliance on the filing of the action if they are
           likely to know of it either because of publicity or other circumstances, (2) lack
10
           of adequate time for class members to file other actions, because of a rapidly
11         approaching statute of limitations, (3) any settlement or concession of class
           interests made by the class representative or counsel in order to further their
12
           own interests.
13
     Diaz, 876 F.2d at 1408. Though the 2003 amendments to Rule 23 introduced some doubt
14
     as to whether settlements prior to certification in a putative class require notice at all,
15
     “[d]istrict courts in the Ninth Circuit ‘continue to follow Diaz . . . .” Id. (quoting
16
     Gonzalez v. Fallanghina, LLC, No. 16-CV-1832, 2017 WL 1374582, at *4 (N.D. Cal.
17
     Apr. 17, 2017)). Consequently, the Court applies Diaz.
18
           Looking to the first Diaz factor, the record contains only limited evidence of this
19
     action’s publicity. Beyond the Stores’ discussion of a Vice News report in their motion to
20
     amend the counterclaims, see ECF No. 113, the record does not include much “news
21
     coverage of either the public or trade-oriented variety” regarding this litigation. See
22
     Mahan v. Trex Co., No. 5:09-CV-00670-JF, 2010 WL 4916417, at *3 (N.D. Cal. Nov.
23
     22, 2010) (quoting Shelton v. Pargo, Inc., 582 F.2d 1298, 1315 (4th Cir. 1978)). Nor do
24
     the Parties point the Court to any such evidence now in their briefing. Thus, the Court
25
     concludes that this factor is neutral. See Dunn v. Teachers Ins. & Annuity Ass’n of Am.,
26
     No. 13-CV-05456-HSG, 2016 WL 153266, at *6 (N.D. Cal. Jan. 13, 2016) (finding this
27
28                                                 10
                                                                                    18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7115 Page 11 of 12




 1   factor was “neutral” where “[t]he parties have not submitted any evidence as to whether
 2   there has been any publicity . . .”).
 3         In addition, any absent class member who wishes to sue the Outlaw Defendants on
 4   a similar RICO claim can do so because the applicable statute of limitations has been
 5   tolled during the pendency of this action. See Am. Pipe & Const. Co. v. Utah, 414 U.S.
 6   538, 554 (1974) (“We are convinced that the rule most consistent with federal class
 7   action procedure must be that the commencement of a class action suspends the
 8   applicable statute of limitations as to all asserted members of the class who would have
 9   been parties had the suit been permitted to continue as a class action.”). Further, civil
10   RICO has a statute of limitations period of four years. See Rotella v. Wood, 528 U.S. 549,
11   557 (2000). Thus, there is no indication that putative class members are in danger of
12   losing their right to sue the Outlaw Defendants should they choose to do so. Accordingly,
13   this factor does not weigh in favor of providing notice to the putative class. Del Rio v.
14   CreditAnswers, LLC, No. 10-CV-346-WQH, 2011 WL 1869881, at *3 (S.D. Cal. May
15   16, 2011) (finding no “prejudice from a lack of adequate time for putative class members
16   to file other actions” where statute of limitation was between three and five years).
17         Lastly, at this time, it is unclear if the settlement was a product of collusion. On the
18   one hand, there is no concession of the class’s interests here as the settlement effectively
19   grants all of the sought-after injunctive relief without binding any of the class members
20   should they wish to sue. Specifically, the settlement requires Outlaw to stop advancing
21   the Enterprise’s scheme by no longer sending demand letters, filing new litigation, or
22   accepting payments from the stores, among other conduct. ECF No. 249 at 2. The
23   settlement, moreover, appears to apply only to the Stores’ individuals claims, per the
24   representations of the Stores and the Outlaw Defendants, and thus would not extinguish
25   the existing claims of any class members outside this action.
26         On the other hand, an inquiry as to the collusive effect of a settlement under Diaz
27   requires the Court to review:
28                                                11
                                                                                  18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 290 Filed 09/15/20 PageID.7116 Page 12 of 12




 1         the terms of the settlement, particularly the amount paid the plaintiff in
           purported compromise of his individual claim and the compensation to be
 2
           received by plaintiff's counsel, in order to insure that, under the guise of
 3         compromising the plaintiff's individual claim, the parties have not
           compromised the class claim to the pecuniary advantage of the plaintiff and/or
 4
           his attorney.
 5
     Del Rio, 2011 WL 1869881, at *2 (quoting Shelton, 582 F.2d at 1315). Tauler Smith
 6
     argues precisely this point in stating that, “Gaw Poe and the named plaintiffs have
 7
     accepted a six-figure settlement from Outlaw without accounting to the absent class
 8
     members . . . .” ECF No. 262 at 18. Thus, because the Court cannot determine the
 9
     collusive effect of the settlement without reviewing the agreement, cf. Tombline v. Wells
10
     Fargo Bank, N.A., No. 13-CV-04567-JD, 2014 WL 5140048, at *2 (N.D. Cal. Oct. 10,
11
     2014), the Court will direct the Stores to provide a copy of the agreement.
12
     IV.   Conclusion
13
           In light of the foregoing, the Court DENIES the Stores’ joint motion for a
14
     permanent injunction. Further, the Court concludes that it is unable to determine, at this
15
     time, if the settlement passes muster under Diaz. Consequently, the Court ORDERS that
16
     the Stores provide the Court and Tauler Smith a copy of the Settlement on or before
17
     September 18, 2020. Tauler Smith may file a seven-page supplement in support of their
18
     objection on or before October 2, 2020. The Stores and Outlaw Defendants may file
19
     seven-page supplemental responses on or before October 16, 2020. The matter will
20
     thereafter be taken under submission.
21
           IT IS SO ORDERED.
22
23
     Dated: September 15, 2020
24
25
26
27
28                                               12
                                                                                   18-cv-840-GPC-BGS
